DETAILED ACTION
In response to remarks filed 2 December 2021
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2 December 2021 has been entered.
Status of Claims
Claims 1-4, 6-9, 11-14, 16-19 and 22 are pending;
Claims 2-4, 6-9, 12-14 and 16-19 were previously presented;
Claims 1, 11 and 22 are currently amended;
Claims 5, 10, 15, 20 and 21 are cancelled;
Claim 22 is allowable;
Claims 1-4, 6-9, 11-14 and 16-19 are rejected herein.
Response to Arguments
Applicant’s arguments filed on 2 December 2021 were considered but they are moot since a new reference has been introduced in view of applicant’s new limitations. Claim 22 is deemed allowable. Claim 11 would also be allowable with consisting of language like claim 22.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8, 9, 11-14, 16, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wong (U.S. Patent No. 8,317,226) in view of Gross et al (U.S. Patent Application Publication No. 2007/0235616) and Havery (U.S. Patent No. 2,477,981).
Claim 1, Wong discloses a post support sleeve, the sleeve comprising: 
A housing (Figures 1 and 7) having a planar base (#10) and at least one sidewall (#12, #32) extending from an upper side of the planar base about a perimeter thereof; 
Wherein the planar base (#10) has a plurality of apertures therein (Figures 1 and 7);
The housing has an interior volume (Interior of #12, #32) and an open top end (Open top of #12, #32) disposed opposite the planar base, wherein the open top end is configured to accept a post (#30);
The at least one sidewall (#12, #32) has at least one aperture (Figure 7 shows the sidewall with apertures receiving bolts) located therethrough, wherein the at least one aperture is configured to accept a fastener (Bolts in figure 7) therein; and 
Wherein the post support sleeve (Figure 1 and 7) is proportioned to receive a post therein (“Proportioned” is being interpreted as “sized”. In this case the sleeve can receive any kind of post structure that fits within the housing).
Wong discloses the placement of a post but doesn’t explicitly disclose a fence post. However, one of ordinary skill in the art would recognize that the disclosed structure would work equally well with a fence post. Therefore, at the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to also use the device of Wong with fence posts. The motivation would have been to increase the utility of the device by using it with different kinds of posts. 
However, Wong as modified (See above paragraph) is silent about a plurality of drain apertures disposed on the lower side of the planar base within a boundary defined by the at least one sidewall. Gross discloses a plurality of drain apertures (#22) disposed on the lower side of a planer base within a boundary defined by the at least one sidewall (#6). At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a plurality of drain apertures disposed on the lower side of the planar base within a boundary defined by the at least one sidewall. The motivation would have been to drain liquid from within the housing.
Lastly, Wong as modified (See above paragraph) is silent about a plurality of semispherical traction nubs affixed to a lower side of the planar base. Havery discloses a plurality of semispherical traction nubs (#16) affixed to a lower side of a planar base (#15). At the time of the effective filing date of 
As to Claim 2, Wong as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Wong as modified also teaches wherein the housing has a rectangular cross section (Figures 1 and 7).
As to Claim 3, Wong as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Wong as modified is silent about wherein the housing has a round cross section. Havery discloses a housing with a round cross section (Elements #17 and #18 of the housing have a round cross section as better appreciated in figure 1). At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a housing with a round cross section. The motivation would have been to receive round posts.
As to Claim 4, Wong as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Wong as modified is silent about wherein the at least one aperture within the at least one sidewall is a threaded aperture. Havery discloses wherein the at least on aperture within the at least one sidewall is a threaded aperture (Fastener #20 is threaded so it is inherent for the aperture to have corresponding threads). At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to make the at least one aperture within the at least one sidewall a threaded aperture. The motivation would have been to fully secure the fasteners within the apertures.
As to Claim 6, Wong as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Wong as modified also teaches wherein the fastener is a bolt (The disclosure of Wong states “bolted” so there is a bolt).
As to Claim 8, Wong as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). However, Wong is silent about whether the housing is made of anodized steel. At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to make the housing of anodized steel since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  It is also common knowledge to choose a material that has 
As to Claim 9, Wong as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). However, Wong is silent about whether the housing is made of aluminum. At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to make the housing of aluminum since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  It is also common knowledge to choose a material that has sufficient strength, durability, flexibility, hardness, etc. for the application and intended use of that material. The use of aluminum would provide a light material while ensuring strength. 
As to Claim 11, Wong discloses a post support sleeve and post system, the system comprising:
A housing (Figures 1 and 7) having a planar base (#10) and at least one sidewall (#12, #32) extending from an upper side of the planar base about a perimeter thereof; 
Wherein the planar base (#10) has a plurality of apertures therein (Figures 1 and 7);
The housing (Interior of #12, #32) has an interior volume and an open top end (Open top of #12, #32) disposed opposite the planar base, wherein the open top end is configured to accept a post (#30);
The at least one sidewall (#12, #32) has at least one aperture (Figure 7 shows the sidewall with apertures receiving bolts) located therethrough, wherein the at least one aperture is configured to accept a fastener (Bolts in figure 7) therein;
A post (#30) located within the housing, wherein the post is secured via the fastener.
Wong discloses the placement of a post but doesn’t explicitly disclose a fence post. However, one of ordinary skill in the art would recognize that the disclosed structure would work equally well with a fence post. Therefore, at the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to also use the device of Wong with fence posts. The motivation would have been to increase the utility of the device by using it with different kinds of posts. 
However, Wong as modified (See above paragraph) is silent about a plurality of drain apertures disposed on the planar base in a grid pattern within an area defined by the at least one sidewall. Gross 
Lastly, Wong as modified (See above paragraph) is silent about a plurality of semispherical traction nubs affixed to a lower side of the planar base, wherein each semispherical traction nub is positioned between a single cell of the grid pattern of the plurality of drain apertures within the area defined by the at least one sidewall. Havery discloses a plurality of semispherical traction nubs (#16) affixed to a lower side of a planar base (#10), wherein each semispherical traction nub is positioned between a single cell of a grid pattern of a plurality of drain apertures (#26) within the area defined by at least one sidewall (#23). At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a plurality of semispherical traction nubs affixed to a lower side of the planar base, wherein each semispherical traction nub is positioned between a single cell of the grid pattern of the plurality of drain apertures within the area defined by the at least one sidewall. The motivation would have been for better anchoring of the planar base.
As to Claim 12, Wong as modified teaches the invention of Claim 11 (Refer to Claim 11 discussion). Wong as modified also teaches wherein the housing has a rectangular cross section (Figures 1 and 7).
As to Claim 13, Wong as modified teaches the invention of Claim 11 (Refer to Claim 11 discussion). Wong as modified is silent about wherein the housing has a round cross section. Havery discloses a housing with a round cross section (Elements #17 and #18 of the housing have a round cross section as better appreciated in figure 1). At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a housing with a round cross section. The motivation would have been to receive round posts. 
As to Claim 14, Wong as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Wong as modified is silent about wherein the at least one aperture within the at least one sidewall is a threaded aperture. Havery discloses wherein the at least on aperture within the at least one sidewall is a Fastener #20 is threaded so it is inherent for the aperture to have corresponding threads). At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to make the at least one aperture within the at least one sidewall a threaded aperture. The motivation would have been to fully secure the fasteners within the apertures.
As to Claim 16, Wong as modified teaches the invention of Claim 11 (Refer to Claim 11 discussion). Wong as modified also teaches wherein the fastener is a bolt (The disclosure of Wong states “bolted” so there is a bolt).
As to Claim 18, Wong as modified teaches the invention of Claim 11 (Refer to Claim 11 discussion). However, Wong is silent about whether the housing is made of anodized steel. At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to make the housing of anodized steel since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  It is also common knowledge to choose a material that has sufficient strength, durability, flexibility, hardness, etc. for the application and intended use of that material. The use of anodized steel would provide strength while preventing corrosion. 
As to Claim 19, Wong as modified teaches the invention of Claim 11 (Refer to Claim 11 discussion). However, Wong is silent about whether the housing is made of aluminum. At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to make the housing of aluminum since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  It is also common knowledge to choose a material that has sufficient strength, durability, flexibility, hardness, etc. for the application and intended use of that material. The use of aluminum would provide a light material while ensuring strength. 
Claims 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wong (U.S. Patent No. 8,317,226) in view of Gross et al (U.S. Patent Application Publication No. 2007/0235616) and Havery (U.S. Patent No. 2,477,981); and further in view of Nehls (U.S. Patent No. 4,926,592).
Claim 7, Wong as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). However, Wong is silent about further comprising a plurality of apertures located on a lower section of the at least one sidewall. Nehls discloses a housing (#32) comprising a sidewall with a plurality of apertures (#62) on a lower section of the sidewall (#54). Wong and Nehls are analogous art because they are from the same field of endeavor (i.e. post supports). At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a plurality of apertures located on a lower section of the at least one sidewall. The modification would be made by providing another set of fasteners and apertures below the ones already disclosed by Wong. The motivation would have been to provide additional connection points for increase stability of the post. Accordingly, Wong as modified teaches further comprising a plurality of apertures located on a lower section of the at least one sidewall.
As to Claim 17, Wong as modified teaches the invention of Claim 11 (Refer to Claim 11 discussion). However, Wong is silent about further comprising a plurality of apertures located on a lower section of the at least one sidewall. Nehls discloses a housing (#32) comprising a sidewall with a plurality of apertures (#62) on a lower section of the sidewall (#54). Wong and Nehls are analogous art because they are from the same field of endeavor (i.e. post supports). At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a plurality of apertures located on a lower section of the at least one sidewall. The modification would be made by providing another set of fasteners and apertures below the ones already disclosed by Wong. The motivation would have been to provide additional connection points for increase stability of the post. Accordingly, Wong as modified teaches further comprising a plurality of apertures located on a lower section of the at least one sidewall.
Allowable Subject Matter
Claim 22 is allowed due to the use of “consisting of” and the lack of prior art with every single one of the specific structural elements claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN J TOLEDO-DURAN whose telephone number is (571)270-7501.  The examiner can normally be reached on Monday through Friday: 9:00AM to 5:00PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMBER ANDERSON can be reached on (571) 270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDWIN J TOLEDO-DURAN/Examiner, Art Unit 3678